DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                  D.G.,
                                Appellant,

                                    v.

   DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
                 DIVISION OF LICENSING,
                        Appellee.

                              No. 4D19-3102

                              [May 28, 2020]

   Appeal from State of Florida, Department of Agriculture and Consumer
Services and Division of Licensing; L.T. Case Nos. CW201903076 and
W9713541.

  D.G., Boynton Beach, pro se.

  Staci a. Bienvenu, Senior Attorney, Department of Agriculture and
Consumer Services, Division of Licensing, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.